                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                          )
 In re:                                   )            CASE NO. 20-50569-AMK
                                          )
            MIA SIMMONS,                  )            CHAPTER 7
                                          )
                                  Debtor. )            JUDGE ALAN M. KOSCHIK
                                          )
 JULIE K. ZURN, TRUSTEE,                  )
                                          )            ADV. NO. 21-5005
                         Plaintiff,       )
                  v.                      )
                                          )            MOTION TO DEEM FACTS ADMITTED
 RONNIE L. HOLMAN                         )            AND PLAINTIFF’S PROPOSED
                                          )            STATEMENT OF FACTS
                       Defendant.         )
                                          )

          JULIE K. ZURN (the “Trustee”), the duly appointed chapter 7 trustee for the above-

captioned bankruptcy case, by counsel, hereby requests that the Court deem the following

facts admitted against the defendant, Ronnie Holman, as provided for by Rule 36(a)(3) of the

Federal Rules of Civil Procedure made applicable herein by Federal Rule of Bankruptcy

Procedure 7036. The facts contained therein were submitted to Mr. Holman as requests for

admissions (a copy of which is attached as Exhibit B) by regular U.S. mail and email at the

address provided by Mr. Holman during the pretrial conference. Mr. Holman did not respond.

          Thereafter, the undersigned emailed a proposed Joint Stipulations (a copy of which is

attached as Exhibit C) to Mr. Holman on May 25, 2021. Mr. Holman responded by email on

May 27, 2021, a copy of which is attached as Exhibit D. Mr. Holman also called the

undersigned at 1:11 pm EDT on May 28, 2021 to confirm the receipt of his email; the




                                                  1


21-05005-amk         Doc 17    FILED 05/28/21         ENTERED 05/28/21 14:53:56        Page 1 of 2
undersigned advised Mr. Holman that his email would be filed with the Court and the matter

would be discussed with the Court during the telephonic pretrial on June 2, 2021.

            The Court is familiar with history of the underlying bankruptcy proceeding and Mr.

Holman’s reluctant involvement therein (Doc. 95). Given Mr. Holman’s delayed email (Adv.

Doc. 13) that this Court deemed an answer (Adv. Doc. 14), the contents of the deemed-

answer, his failure to respond to the requests for admission, the substance of his statement

(Ex. D), and the Court’s interest in moving this case towards resolution, this Court should

deem the following facts admitted.

                                                         Respectfully submitted,
            Dated: May 28, 2021

                                                         BROUSE MCDOWELL

                                                         /s/ Matthew G. Vansuch
                                                         Matthew G. Vansuch (0079328)
                                                         Julie K. Zurn (#0066391)
                                                         6500 Seville Dr., Suite B
                                                         Canfield, OH 44406
                                                         Tel. (330) 533-6195
                                                         Fax (330) 533-6198
                                                         mvansuch@brouse.com
                                                         jzurn@brouse.com
                                                         Counsel for the Trustee

                                    CERTIFICATE OF SERVICE

       I certify that on May 28, 2021 2021, a true and correct copy of the Motion to Deem
Facts Admitted was served on the following by email:

Ronnie Holman
1214 E. 83rd St.
Cleveland, OH 44103
holmanccc@gmail.com
                                                         /s/ Matthew G. Vansuch
                                                         Matthew Vansuch (0079328)


[1309932]




                                                   2


21-05005-amk          Doc 17      FILED 05/28/21       ENTERED 05/28/21 14:53:56        Page 2 of 2
